                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


MATTHEW D. BARNEY, et al.,

                          Plaintiffs,

               v.                                                     Case No. 20-C-1426

GREAT WEST CASUALTY COMPANY, et al.,

                          Defendants.


                                              ORDER


       On July 19, 2021, Attorney Curtis filed a letter indicating that the parties had reached a

settlement in this matter. The Court entered an order on July 20, 2021, directing counsel to file a

motion to dismiss the case or a stipulation of dismissal within 30 days, unless counsel requested

additional time in writing. On August 19, 2021, Attorney Starrett again notified the Court that the

matter had been settled, that the parties intended to exchange funds that week, and that the parties

would provide a proposed order for the Court’s consideration in the near future. To date, counsel

has neither filed a motion for an extension of time nor filed a stipulation of dismissal. Accordingly,

this case is dismissed.

       Dated at Green Bay, Wisconsin this 10th day of September, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-01426-WCG Filed 09/10/21 Page 1 of 1 Document 37
